DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 1, reference number 420 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites that the beat position displaying unit displays the differential numerical value of the number of beats on a bar basis. However, preceding claim 1 recites that the displaying unit displays a scale of the differential numeric value. Therefore it is unclear if the unit displays a scale of the value or the value itself on a bar. If claim 1 is intended to claim the value on a scale, then it is unclear how the numeric value can be displayed on both a scale and a bar. Please clarify what is intended.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over the WIPO publication to Tsuji et al. (WO 2013/030862) in view of that which is known in the art.
In terms of claim 1, Tsuji et al. teaches providing a DJ player with an analysis processing section (52) that analyzes beat positions and acquires the results, and a jog dial display section (220) that displays images indicating the status of a composition over the previous and subsequent four beats using a playback position image (251) as a reference (see descriptions of Figures 3-5 and 8 in the translation provided by the Examiner). Tsuji et al. fails however to explicitly teach the displayed status of beats as scale graduations of numerical differences. Dividing a circle into equal intervals using the playback position image (251) as a reference, thereby providing a numerical scale, would have been obvious to one of ordinary skill in the art, given changing the manner of display of the same information is an aesthetic design consideration within the level of ordinary skill in the art.  In re Seid 161 F. 2d 229, 73 USPQ 431 (CCPA 1947).
The US patent to Yoshikawa et al. (US 2007/0227337) teaches a similar beat analysis device, wherein beat positions (53a, 53b) are displayed on a scale (see Figure 
The US patent application publications to Yamada et al. (US 2002/0172118), Matsuda et al. (US 2009/0223352) and Goda et al. (US 2008/0273009) all show that it is well known in the art to display beat position information in different ways.
As for claim 2, Tsuji et al. teaches displaying cue points (260, 261) on a ring image (256a), allowing for one skilled in the art to superpose a scale graduation on the ring image. Therefore, obviousness stands.
As for claim 3, Tsuji et al. teaches a CUE point (260) (black dot) (see Figure 5), which is an optional playback point when cuing and starting playback, and a HOTCUE point (261) (white dot), which represents an optional playback point when performing a sampling type of repeated playback and skip playback, therefore, the two points are differentiated and displayed. Obviousness stands. 
As for claim 4, Tsuji et al. indicates that beat position images (252) of two bars are displayed within the display region of the jog dial display section (220). Therefore, it would have been obvious to display the numerical differences in the number of beats in unit of bars. 
The US patent application publication to Maezawa (US 2014/0260912) further shows that providing beat information in a bar graph format (see Figure 23) is just another well-known display means in the art. 
In terms of claim 5, Tsuji et al. teaches the invention implemented as a program causing a computer to execute the display method (see third paragraph under the heading Tech-Solution in the translation provided by the Examiner). Therefore, obviousness stands for the reasons cited above.

Claims 1-5 can further be rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication to Garet (US 2016/0189699) in view of that which is well-known in the art. 
Garet teaches a beat or scratch position display device, providing a differential display of positions around a circular display, using positive and negative (i.e. plus and minus) numerical degrees (see paragraphs [0117], [0167], [0169], [0253]-[0269], [0297], [0298] and [0302]). It would have again been obvious, for similar reasons as discussed above, to provide an aesthetically different display, implementing a scale or bar design, portraying the same information as disclosed by Garet.
Garet further teaches displaying reference points and directions (see paragraphs [0152] and [0209]) and starting points (B0) (see paragraphs [0094], [0278] and [0280]) (i.e. cue points and temporal starting positions). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        10/22/2021